Citation Nr: 0210748	
Decision Date: 08/28/02    Archive Date: 09/05/02	

DOCKET NO.  00-02 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial rating for conjunctivitis 
with history of hemorrhage, currently evaluated as 10 percent 
disabling.  

(The issues of entitlement to service connection for 
diverticulitis and an increased (compensable) initial rating 
for hemorrhoids will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1976 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that granted service connection for conjunctivitis 
with history of hemorrhage and assigned a 10 percent 
evaluation from June 1, 1997.  


FINDING OF FACT

The veteran's conjunctivitis is manifested by minimal 
objective symptoms.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
conjunctivitis with history of hemorrhage have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 6018 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  In this regard, the 
veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
informing them of the governing legal criteria, the evidence 
considered, the evidence necessary to establish entitlement 
to the benefit sought, as well as the reasons for the 
decision reached.  The veteran has indicated that he does not 
desire a personal hearing.  The veteran has been afforded a 
VA examination and treatment records have been obtained.  
Therefore, it is concluded that the VA has complied with the 
VCAA with respect to this issue, and the Board may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

The veteran's conjunctivitis has been evaluated under the 
Rating Schedule provisions of Diagnostic Code 6018.  
Diagnostic Code 6018 provides that healed conjunctivitis will 
be rated on residuals, but if there are no residuals, a 
noncompensable evaluation will be assigned.  If the 
conjunctivitis is active with objective symptoms, a 
10 percent evaluation will be assigned.  This is the maximum 
schedular evaluation that can be assigned for conjunctivitis 
under Diagnostic Code 6018.  

The report of a December 2000 VA eye examination reflects 
that external examination revealed a mild chronic blepharitis 
with conjunctival, moderate, showing only mild injection.  
The diagnosis included minimal conjunctivitis.  Since the 
10 percent evaluation is the maximum schedular evaluation 
that may be assigned for active conjunctivitis and the record 
shows that the veteran has only minimal conjunctivitis, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent that has been assigned.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2002), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  There 
is no evidence that the veteran's conjunctivitis has caused 
marked interference with his employment or required 
hospitalization.  



ORDER

An evaluation greater than 10 percent for conjunctivitis with 
history of hemorrhage is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

